WOODLEY, Judge.
The offense is murder; the punishment, life.
The statement of facts is in narrative form and there are no bills of exception, formal or informal.
No brief has been filed in appellant’s behalf, and nothing is presented for review save the sufficiency of the evidence to sustain the conviction.
The evidence from the standpoint of the state shows that appellant, shortly after her husband was granted a divorce, shot him two or three times at close range with a pistol, the last shot as he lay on his back on the floor, and was heard to say “I am going to kill you, you bastard.”
The jury resolved the issue of self-defense against appellant and there is ample evidence to sustain their finding.
The judgment is affirmed.